Citation Nr: 1525945	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-04 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran testified before the undersigned Veteran's Law Judge in March 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a current respiratory disability that was caused by cigarette smoking that he began during his military service.  He has alternatively argued that his COPD is related to his service-connected lung cancer.

The Veteran underwent a VA examination in October 2012.  The report notes that the Veteran was diagnosed with COPD in May 2011.  He had previously been diagnosed with squamous cell cancer in January 2010.  He underwent both chemotherapy and radiation treatment for lung cancer.  The examiner noted that the Veteran is currently in remission and not being treated for lung cancer.  In the November 2012 rating decision, the Veteran was granted service connection for lung cancer with a noncompensable rating.

The VA examiner opined that the COPD was caused by years of smoking and is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's lung cancer.  However, the examiner did not provide an opinion on whether the COPD is aggravated by the lung cancer.  Without a medical opinion on that issue, the Board cannot decide the issue.
Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion regarding the etiology of the Veteran's COPD from the VA examiner who provided the October 2012 examination, or another qualified professional, if that examiner is unavailable.  The claims file must be provided to the examiner for review, and such review should be noted in the examination report.

After reviewing the file the examiner should render an opinion as to the following:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current COPD was caused (in whole or in part) by his service-connected lung cancer or by the methods of treatment of lung cancer?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current COPD was aggravated by his service-connected lung cancer or by the methods of treatment of his lung cancer?

The examiner is advised that "aggravation" is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If any aggravation is present, the physician should indicate, to the extent possible, the approximate level of severity of the low back and/or right knee disability before the onset of the aggravation.

The VA examiner is requested to provide a thorough rationale for any opinion provided.  If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.

If the examiner finds that an opinion cannot be provided without an examination, an examination must be provided.

2. Thereafter, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


